          Case 3:18-cv-05945-VC Document 27 Filed 10/09/18 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  SOCIAL TECHNOLOGIES LLC,                        Case No. 18-cv-05945-VC
                Plaintiff,
                                                  ORDER DENYING MOTION TO
          v.                                      SHORTEN TIME AND SETTING
                                                  DEADLINES
  APPLE INC.,
                                                  Re: Dkt. No. 9
                Defendant.



       The Motion to Shorten Time is denied. Apple’s opposition to Social Technologies’
Motion for Preliminary Injunction is due October 19, 2018; Social Technologies’ reply is due
October 26, 2018; and a hearing on the Motion is set for November 1, 2018, at 10:00 am in San
Francisco, Courtroom 4, 17th Floor. Apple’s opposition may be up to 25 pages in length.



       IT IS SO ORDERED.

Dated: October 9, 2018
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
